                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                   '
                                             IV" s-brn               DIVIsioN
                                                                                       FILED   '!   O:EN COURT
                                                                                       oN 2-lla.fJ l.D STS
                                                                                           Peter A. Moore, Jr., Clerk
                                         No. ':): I Gt c.e._ o   D   3 3 l   ~3            ~:J>:~~~ NC
 United States of America,

 v.
                                                             Consent Motion to Continue and Order

  ~               s 1.-d(;t ·tn   c_   Lbttt...d
                            Defendant.


         The defendant requests that the court continue his/her

        12tDetention Hearing                Wreliminary Hearing                     Didentity Hearing

which is/are scheduled to take place today. The United States consents to this continuance. The
defendant requests that this matter be continued until 7Yj ;e, c-1- (e .::flo.;;o @ 1D 1qi?') The
defendant also requests that any delay occasioned by this continuance be excluded from the speedy
trial act computation.

Date:      d./ IY /{A   0




                                                           Defense Counsel


 Print Name                                                Print Name

                                                       ORDER

       The motion to continue is granted. The defendant's hearing(s) is/are continued until
         /It~ ~ ,Zc::eic)                       at /<.:J: 3\)            a...-· .
                                                                           Any delay that results
from this continuance shall be excluded from the Speedy Trial Act computation pursuant to 18
U.S.C. § 316l(h)(7)(A) on the grounds that the ends of justice served by granting this continuance
outweigh the interests of the public and the defendant in a speedy trial.



                                                       ~OBERT T. NUMBERS, II
                                                       UNITED STATES MAGISTRATE JUDGE



            Case 5:19-cr-00331-BO Document 68 Filed 02/14/20 Page 1 of 1
